Citation Nr: 9928015	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  94-10 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).    


REPRESENTATION

Appellant represented by:	Andrew W. Green, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to June 
1969, and from September 1970 to June 1974.  

The case was previously before the Board of Veterans' Appeals 
(Board) in October 1996, at which time service connection for 
a right foot disorder, for a left foot disorder and for a 
skin disorder, and an earlier effective date for a 30 percent 
rating for varicose veins was denied.  The issue of 
entitlement to service connection for PTSD was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
for further development.  That issue is once more properly 
before the Board.  

In the October 1996 decision, the Board also noted that it 
was unclear if the veteran wished to pursue a claim for 
service connection for anxiety neurosis.  The issue was 
referred to the RO for appropriate action.  No further claim 
for service connection for anxiety neurosis was forthcoming.  


FINDING OF FACT

The veteran has not presented competent evidence to establish 
a clear diagnosis of PTSD linked to service, as claimed 
noncombat stressors have not been corroborated.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.304 (f) 
(1998), as amended effective March 7, 1997, 64 Fed. Reg. 
32807-32808 (June 18, 1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served in Thailand from June 1967 to June 1969.  
During that time, his principal duties were as a 
communications center specialist and a message shift 
supervisor, and was awarded the National Defense Service 
Medal, the Vietnam Campaign Medal, the Vietnam Service Medal, 
and the Good Conduct Medal.  The personnel records show he 
was credited with participation in several campaigns 
designated as Vietnam Counteroffensive Phase III, IV, V and 
VI, TET Counteroffensive and TET Counteroffensive/69 and RVN 
Summer Fall 1969. 

His service medical records show that in October 1968 he 
reported feeling upset about stress of work.  An examiner 
prescribed medication and reported that the veteran appeared 
fairly well compensated at this time.  The report of a 
separation examination in June 1969 and subsequent 
examinations in September 1970 and June 1974 show a normal 
psychiatric status and no pertinent history.  

A VA medical examination in August 1974 shows that the 
veteran was unremarkable psychiatrically.  His initial VA 
compensation application regarding PTSD was filed in 1989 and 
he reported treatment at a Vet Center at that time.  These 
records begin in 1987 and show an assessment of possible PTSD 
at that time followed by extensive therapy notes that report 
in 1993 PTSD as a result of sexual abuse and war.  The Vet 
Center records report his recollection that he was stationed 
in a very sensitive position with military intelligence in 
Thailand and at the Pentagon.  He indicated that he observed 
the situation from the "big scene."  He had limited 
interpersonal functions.  In an April 1988 note, the veteran 
related that he was involved with many of the commanders in 
Vietnam.  He stated that General Westmoreland lived in a 
Bangkok villa with his family and flew to work in Vietnam on 
an almost daily basis.  During a one on one counseling 
session in April 1989, the veteran made reference to 
childhood sexual abuse.  He also stated during a May 1989 
session that he witnessed a friend's uncle commit suicide. 

In a December 1990 note, the veteran related that he 
witnessed a fight between two Thai nationals, in which one 
was shot and killed.  In a March 1993 note, that his work in 
the military was stressful, and that he had no one to talk 
to.  In an August 1993 note, the treating therapist felt that 
the veteran's condition was a combination of psychological 
and mental problems.  It was concluded that patients that 
have suffered severe childhood abuse as well as high stress 
in the military could suffer from debilitating conditions 
later in life.  It was concluded that the veteran had PTSD, 
with the onset in 1980.  The clinician that reported the 
diagnosis indicated not being a medical doctor but having an 
MA degree in psychology.  

A VA psychiatric examiner in December 1989 reported a 
diagnosis of history of anxiety and dreams and noted after 
psychological testing the veteran did not present a profile 
that seemed to indicate PTSD.  The narrative shows that the 
veteran recalled events during his service in Thailand and 
indicated that he was not in combat.  

John A. Riley, Ph.D., noted in a March 1990 letter on his 
treatment of the veteran.  He indicated that the extent to 
which Vietnam had a negative impact on the veteran's life was 
not readily apparent.  Additional testing and counseling 
sessions were requested and it was noted that the veteran 
might suffer from a personality disorder.  

In a March 1993 letter, the veteran stated "Though I was not 
in combat in the jungle, I contend that the extremely high 
stress of performing my assigned duty as a cryptographer, a 
top security assignment, caused my [PTSD]."  The veteran 
reports as stressors an incident when a .45 caliber pistol 
went off in an enclosed space, with the bullet passing near 
the veteran's ear and chest, and resulting in an out of body 
experience.  The veteran reported that this incident took 
place between August 1967 and November 1967.  This 
correspondence supplemented a detailed recollection of 
stressors in December 1992.

The veteran presented testimony at a formal hearing before a 
VA hearing officer in June 1992.  Reported at that time as 
stressful events were witnessing the death of a Thai 
national, the stressful environment in which he worked, an 
accident on a bus, and an incident when his commander was 
almost knocked off the roof of a building.  (Transcript, 
pages 2-3).  The veteran was awarded benefits from the Social 
Security Administration (SSA) in March 1994 as being under a 
disability.  The type of disability was not specified.   

He stated in a March 1994 VA compensation examination that he 
confronted a Russian agent who infiltrated the top secret 
headquarters, and that while he served in Bangkok, he was 
privy to all major CIA operations in the Southeast Asia area 
connected with the Vietnam War.  He reported being a 
participant in a rape crisis program and one for adults of 
childhood sexual abuse.  He stated that his worst trauma was 
child abuse.  The diagnosis was anxiety disorder not 
otherwise specified with PTSD elements.  A psychology 
assessment interpreted as a valid profile did not confirm 
PTSD.

Of record are reports from the California Department of 
Rehabilitation.  In an August 1993 note, the veteran ascribed 
his disability to include childhood sexual abuse, PTSD and/or 
anxiety neurosis.  It was reported that his current problem 
was anxiety neurosis and that he reported PTSD.  The veteran 
was seen later in the fall of 1993, but was not seen between 
December 1993 and May 1994 and at that time the file was 
inactivated as the veteran was not yet ready to participate 
in services.  Family Care Center records dated in late 1993 
mention a history of depression.

The veteran was treated at the San Luis Obispo Community 
Mental Health Services in December 1993.  At that time, he 
reported flashbacks and nightmares regarding experiences in 
Vietnam and childhood molestation.  The diagnoses included 
PTSD, dysthymia and personality disorder.  It was not 
indicated what the precipitating stressors for PTSD were.  

The record of VA treatment shows in a November 1993 note, the 
principal diagnosis was rule out PTSD.  Another reference to 
recent psychological testing in March 1994 indicated that the 
profile did not meet the criteria for the PTSD code type.  He 
was treated on essentially a monthly basis beginning in June 
1995 for an anxiety disorder not otherwise specified.  In a 
December 1996 treatment note, the veteran stated he continued 
to feel victimized by the "government."  The diagnosis of 
anxiety disorder was contained at that time, and it was once 
again the assessment in August 1997.  

The veteran was examined for compensation purposes in March 
1994, at which time he reported the stressors previously 
noted.  After a review of the findings on examination, the 
diagnoses were anxiety disorder, not otherwise specified, 
with elements of PTSD.  The findings of recent psychological 
testing were noted.

In July 1994, the veteran was admitted to the French Hospital 
Medical Center, at which time he exhibited paranoid psychotic 
decompensation with disorganization of his mental functioning 
and prominent anxiety.  The principal psychiatric diagnosis 
at admission and at discharge was psychosis, not otherwise 
specified.  

Paula Tinder Safarjan, Ed.D, a clinical psychologist, 
reported on her treatment of the veteran in an April 1996 
note. She stated that she had treated the veteran for two 
years for PTSD.  She stated that the symptoms were triggered 
by events in service, to include stressful job conditions and 
exposure to the events of war, such as bodies of American 
troops and a shooting in the streets.  She further reported 
on her treatment of the veteran in an October 1997 note.  She 
stated that she had seen the veteran on weekly psychotherapy 
visits since March 1994, and concluded that the veteran had 
PTSD productive of severe social and industrial impairment.  
She detailed the veteran's work and treatment history.  She 
noted that the veteran had documented some of the traumatic 
events he experienced when he was in Thailand while in the 
military.  In particular, the veteran noted the incident when 
the .45 caliber pistol went off.  Also noted was the 
treatment the veteran received from Dr. Riley, whom Dr. 
Safarjan stated was the local authority on veteran's issues.  
The veteran indicated that Dr. Riley had told him that since 
the veteran had not seen combat, the proper diagnosis was 
anxiety neurosis.  

An August 1998 letter from the United States Armed Services 
Center for Research of Unit Records (USASCRUR) is of record.  
The USASCRUR reported that the US Army Crime Records Center 
had no record of the reported shooting in the communications 
center.  Also mentioned were Operational Reports - Lessons 
Learned (OR-LLs) for the periods ending July 31, 1968 and 
April 30, 1969.   


Analysis

The Board observes that the claim was remanded for additional 
development and that the RO was conscientious in its attempt 
to obtain or locate additional information from treatment 
providers and official sources to assist in developing the 
claim.  The Board is of the opinion that the RO has completed 
the development to the extent possible and that there may be 
an informed determination on the record.  Stegall v. West, 12 
Vet. App. 268 (1998).  Although SSA disability entitlement 
has been mentioned, there has been no argument that records 
are outstanding from SSA that are relevant to the matter on 
appeal but not of record to require the expenditure of 
adjudication resources.  Baker v. West, 11 Vet. App. 163, 169 
(1998); Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992).  Although certain 
records provided by the ESG were apparently not forwarded to 
the Board, there is no contention that they offer any 
corroboration for the veteran and the ESG did not confirm any 
mention of the shooting incident.  The Board does not believe 
that a possibility of potential prejudice exists since the 
ESG found no reference to the claimed firearm discharge 
incident and it would be unlikely that civilian events relied 
on by the veteran would be referenced in operation reports 
for an intelligence unit.  Further, he has mentioned these 
incidents to VA examiners who have not found PTSD, his 
recollection not withstanding.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R § 3.303(b) (1998).

However, the threshold question that must be resolved is 
whether the veteran's claim of entitlement to service 
connection is well grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  See Chelte v. Brown, 10 Vet. App. 268, 270 
(1997) (citing 38 U.S.C.A. § 5107(a) and Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990)).  If the claim is not well 
grounded, the appeal fails and there is no further duty to 
assist in developing the facts pertinent to the claim.  See 
Anderson v. Brown, 9 Vet. App. 542, 546 (1996); see also Epps 
v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that to establish service connection for PTSD the three 
elements necessary are: 1) a current, clear medical diagnosis 
of PTSD; 2) credible supporting evidence that the claimed in-
service stressor actually occurred; and 3) medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor.  To well ground the 
claim would of course require a somewhat less burdensome 
showing from the veteran.  Here, there is a diagnosis of PTSD 
linked to service events that he has recalled.  His 
recollections are presumed truthful for the limited purpose 
of well grounding the claim. Cohen v. Brown, 10 Vet. App. 
128, 137 (1997).  However, that presumption doe not extend to 
a determination on the merits of the claim where it is not 
shown that the veteran engaged in combat with the enemy.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) as amended effective March 7, 
1997, 64 Fed. Reg. 32807-32808 (June 18, 1999).

The amendment intended to correct certain regulatory problems 
principally regarding PTSD claims based upon combat 
stressors.  Also in Cohen it was pointed out that the 1996 
amending of VA rating criteria pertaining to mental disorders 
included adoption of the nomenclature of DSM-IV, and that 
§ 3.304(f) did not specifically set forth any requirements 
regarding the sufficiency of a stressor and the adequacy of 
symptomatology to support a diagnosis of PTSD.  The amendment 
required that the medical evidence diagnosing PTSD comply 
with 38 CFR 4.125(a), which requires that diagnoses of mental 
disorders conform to DSM-IV.  The veteran has been seen by VA 
since late 1996 and does not have the PTSD diagnosis and the 
evaluators presumably are versed in the current diagnostic 
criteria.  The recent changes to § 3.304(f) would not affect 
the requirement of corroboration of noncombat stressors which 
would seem be remain a necessary element to establish a clear 
diagnosis of PTSD based upon noncombat stressors.  The Board 
is of the opinion that a remand is not required since the 
regulatory change was not intended to alter this regulatory 
requirement.  

The matter of whether there is a current, clear diagnosis of 
PTSD and whether there is a casual nexus between the current 
symptomatology and the specific claimed in service stressor 
are medical in nature.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  However, the issue of whether the claimed in 
service stressor actually occurred is not medical in nature, 
and therefore is within the expertise of the Board.  

The evidentiary considerations to establish service 
connection for adjudication on the merits are somewhat 
different from those in determining well groundedness.  In a 
claim based upon claimed noncombat experiences, such as the 
veteran's PTSD claim, there are additional criteria. 

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework for establishing a claimant's 
exposure to a recognizable stressor during service, a 
critical element in the determination of whether he or she 
has PTSD linked to service.  The evidence necessary to 
establish the occurrence of a recognizable stressor during 
service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge (CIB), or similar 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed 
inservice stressor.  38 C.F.R. § 3.304(f).  A review of the 
evidence of record indicates that the veteran was not awarded 
the Purple Heart, CIB, or other combat citation.  

The holding in Gaines v. West, 11 Vet. App. 353 (1998) that 
supplemented Cohen v. Brown, 10 Vet. App. 128 (1997), extends 
the current standard for adjudication of claims such as the 
veteran's on the merits by requiring that consideration be 
given to the reported participation in designated campaigns 
in the determination of whether the veteran engaged in combat 
with the enemy, in addition to an analysis of sworn testimony 
recalling combat events, the application of 38 U.S.C.A. 
§ 1154(b) regarding the need for corroboration, and a 
discussion of the application of the-benefit-of-the-doubt 
rule.  See Gaines, 11 Vet. App. at 358-60.  

However, the Board believes that this analysis is not 
required in the veteran's case since he admits no duty 
outside of Thailand, and evidence does not show otherwise.  
In Gaines, the appellant was a Marine machine gunner with 
specified combat operation participation according to his 
personnel records, and he had so testified.  The appellant 
now before the Board possesses none of the significant 
characteristics which the Court found significant in Gaines.  
Id at 359.  The concurring opinion in Gaines is instructive 
as it interjects a reasonable explanation of the significance 
of such campaign designations that would be pertinent to 
claimants such as this appellant.  It is the opinion of the 
Board that there is no further duty to assist for a 
determination of whether the designated campaign establish 
that he engaged in combat with the enemy in view of the 
veteran's statement that he did not participate in combat 
activity and his duty solely in Thailand, which is the 
location of the alleged stressors that are noncombat in 
nature.

The veteran has reported a number of stressors.  He has 
stated that while he was working at the top secret location, 
the facility was infiltrated by Russian spies, and that he 
was privy to all CIA operations in Southeast Asia.  He has 
not presented any evidence, such as incident reports, to 
confirm these stressors.  Rather, the evidence is limited to 
the veteran's own statements.  He stated that he was involved 
in a top security assignment, resulting in high stress.  The 
veteran made reference to witnessing a number of deaths, to 
include the suicide of a coworker and a deadly fight between 
two Thai nationals.  The veteran has not presented any 
evidence to corroborate these stressors, nor has he been 
sufficiently specific with regard to dates, times and 
locations for the incidents.  He indicated that General 
Westmoreland lived in a villa near where he was stationed, 
and that the General was flown to Vietnam almost every day.  
He has not presented any evidence to show that General 
Westmoreland lived at any location other than in Vietnam.  In 
his hearing transcript, he reported an accident on a bus, and 
an incident when his commanding officer was almost knocked 
off a roof.  There is no evidence supporting these 
contentions, and the veteran has not provided sufficient 
documentation with regard to these incidents.  Finally, he 
states that there was an incident where a weapon was 
discharged within a confined space.  The USASCRUR 
specifically found that there was no evidence on file to 
support such a report.  

The evidence does support the veteran's report that he was 
assigned to a communications facility in Thailand.  The level 
of message processing is not available.  In this regard, the 
Board notes that the OR-LLs sent by the USACRUR were not 
associated with the claims folder.  Accordingly, to resolve 
all reasonable doubt in the veteran's favor, the Board will 
conclude that the facility to which the veteran was assigned 
processed high level top secret information.  To this extent, 
the veteran has verified the claimed stressor.  However, 
additional incidents within the facility, specifically the 
incident in which a weapon was discharged, is not considered 
verified.  He did seek treatment in late 1968 on one occasion 
reportedly for work related stress.  The Board notes that a 
VA psychiatric examiner reviewed the claims folder and 
reported there was noting in the service medical records to 
support any psychiatric disorder.

The Board is required to determine if there is a clear, 
current diagnosis of PTSD linked to service events.  The Vet 
Center report in August 1993 concluded that PTSD was present, 
although the diagnosis was not presented by a psychiatrist.  
PTSD, dysthymia and a personality disorder were diagnosed 
when the veteran was treated at the San Luis Obispo Community 
Mental Health Services and it was noted the veteran said he 
had PTSD.  Prior to the late 1980's there was no indication 
in the record of PTSD and a VA examination in 1989 concluded 
there was no PTSD and psychological testing supported this 
conclusion.  

The Board has not overlooked that Dr. Safarjan concluded, 
after treating the veteran, that the veteran had PTSD 
productive of severe social and industrial impairment.  
However, more recently the diagnosis of anxiety disorder not 
otherwise specified has been applied in VA medical records 
since 1994.  A VA examination in early 1994 once again did 
not find PTSD and as in 1989 psychological testing supported 
the determination.  The Board must observe that the diagnosis 
for the veteran's admission to French Medical Center in July 
1994 was psychosis not otherwise specified and the report 
indicated hat Dr. Safarjan had been consulted.  

Thus, there are conflicting diagnoses as to the veteran's 
psychiatric condition.  It is the Board's opinion that this 
multiplicity of diagnoses does not serve to establish a clear 
diagnosis of PTSD in this case.  A clear diagnosis of PTSD is 
an essential element to establish service connection and the 
Court has defined a clear diagnosis as an unequivocal one.  
Cohen, 10 Vet. App. at 139.  The Court did not define 
unequivocal diagnosis, but in the legal context unequivocal 
is defined as:

Clear, plain; capable of being understood in only one 
way or as clearly demonstrated.  Free from uncertainty, 
or without doubt; and, when used with reference to the 
burden of proof, it implies proof of the highest 
possible character and it imports proof of the nature 
of mathematical certainty. 

Black's Law Dictionary, 795 (Abridged Fifth Edition, 1983).  
A legal definition would appear appropriate for the matter 
under consideration.  Further, the Board believes the 
determination must take into account the several diagnostic 
assessments of record to reach a determination of whether the 
veteran's PTSD diagnosis is unequivocal.  Clearly, there are 
two comprehensive VA examinations several years apart that 
did not find PTSD and there are other assessments that have 
reported PTSD.  Whether the diagnosis with respect to a nexus 
to service is certain or without doubt would appear to 
require the confirmation of the noncombat stressors.  In 
claims such as the veteran's a clinician's opinion based upon 
post service examination may not be used to establish the 
occurrence of a stressor.  Moreau v. Brown, 9 Vet. App. 389, 
396 (1996).  That holding is still operative outside of 
personal assault cases.  See Patton v. West, 12 Vet. App. 
272, 280 (1999); see also Gaines, 11 Vet. App. at 360.  Such 
evidence is not of record although the veteran may choose to 
provide corroboration from former service comrades.  The 
report from ESG does not contain information supporting the 
claimed discharge of a firearm.  The Board will note that the 
veteran has mentioned the various claimed stressors on the VA 
examinations that did not find PTSD.  The inconsistency in 
the recollected stressors on the 1989 and 1994 examinations 
may reasonably be viewed as evidence against his credibility.  
In 1994 he focused on his duties in Thailand and earlier in 
1989 he recalled a litany of events he felt were stressors.

As noted previously the VA examinations several years apart 
were collectively based upon examination of the veteran, 
psychological testing and review of the record and on neither 
occasion was PTSD linked to service confirmed.  Since 1994 
the VA outpatient treatment records do not show PTSD as a 
diagnosis for the veteran.  The PTSD mentioned in other 
records did not appear to be based upon evaluation that 
included testing methods such as VA used in examining the 
veteran.  Indeed, Dr. Safarjan in her 1997 report indicated 
she did not conduct such testing, although she apparently 
felt comfortable with the diagnosis based upon her 
experience.  In addition, the noncombat stressors are not 
corroborated and this weighs against a clear diagnosis based 
upon claimed inservice experiences.  Therefore the Board will 
assign significant probative weight to the VA examinations 
and clinical records that have consistently reported anxiety 
disorder but not PTSD since 1994.  The conclusions of the VA 
examiners in 1989 and 1994 appear to have been based on a 
fair consideration of the material evidence, and to reflect 
significant knowledge and skill in analysis of the pertinent 
data.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  As 
with any piece of evidence, the credibility and weight to be 
attached to this opinion is an adjudication determination.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Thus the 
Board concludes there is currently not a clear diagnosis of 
PTSD which is a critical element that must be present to 
establish service connection.  Accordingly the appeal is 
denied.


ORDER

Service connection for PTSD is denied.  



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

